     Case 3:19-cv-01442-MMA-JLB Document 58 Filed 10/05/20 PageID.403 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    IRMA FERNANDEZ, et al.,                           Case No.: 19-cv-01442-MMA-JLB
12                                    Plaintiffs,
                                                        ORDER:
13    v.
                                                        (1) GRANTING JOINT MOTION TO
14    DEBT ASSISTANCE NETWORK, LLC,
                                                        CONTINUE; AND
15
                                                        (2) ISSUING AMENDED
16                                  Defendant.          SCHEDULING ORDER
17
18
                                                        [ECF Nos. 47; 57]
19
20         Before the Court is the parties’ Joint Motion to Continue Discovery Cutoff and
21   Dispositive Motion Deadline. (ECF No. 57.) The parties request a thirty-day extension of
22   the October 2, 2020 discovery cutoff so that Plaintiffs may reschedule and take the
23   deposition of Defendant’s Federal Rule of Civil Procedure 30(b)(6) witness. (Id. at 2.)
24   The parties provide that Defendant’s Rule 30(b)(6) witness failed to appear for a timely-
25   noticed deposition on October 1, 2020. (Id.) The parties additionally request a thirty-day
26   extension of the October 30, 2020 dispositive motion deadline, for the testimony of
27   Defendant’s Rule 30(b)(6) witness will be relevant for any dispositive motion. (Id.)
28   ///

                                                    1
                                                                             19-cv-01442-MMA-JLB
     Case 3:19-cv-01442-MMA-JLB Document 58 Filed 10/05/20 PageID.404 Page 2 of 3



 1         For good cause shown, the parties’ joint motion (ECF No. 57) is GRANTED, and
 2   the operative Scheduling Order (ECF No. 47) is amended as follows:
 3         1.     The fact discovery cutoff is extended to November 2, 2020, so that Plaintiffs
 4   may reschedule and take the deposition of Defendant’s Rule 30(b)(6) witness. All other
 5   fact and expert discovery must have been completed by October 2, 2020. (ECF No. 47.)
 6         2.     All dispositive pretrial motions, including motions for summary judgment and
 7   motions addressing Daubert issues, must be filed by November 30, 2020.1 Counsel for
 8   the moving party must obtain a motion hearing date from Judge Anello’s law clerk. The
 9   period of time between the date you request a motion date and the hearing date may vary
10   from one district judge to another. Please plan accordingly. Failure to make a timely
11   request for a motion date may result in the motion not being heard.
12         3.     If appropriate, following the filing of an order ruling on a motion for summary
13   judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
14   the expiration of the deadline set forth in paragraph 2, Judge Anello will issue a pretrial
15   scheduling order setting a pretrial conference, trial date, and all related pretrial deadlines.
16   The parties must review and be familiar with Judge Anello’s Civil Chambers Rules, which
17   provide additional information regarding pretrial scheduling.
18         4.     A Mandatory Settlement Conference will be conducted by video conference
19   on October 7, 2020, at 9:00 AM before Judge Burkhardt. (ECF No. 50.) The parties shall
20   follow the mandatory instructions set forth in the Court’s Order resetting and converting
21   the Mandatory Settlement Conference to a video conference. (ECF No. 34.)
22         Pursuant to Civil Local Rule 16.3, all party representatives and claims adjusters for
23   insured defendants with full and unlimited authority 2 to negotiate and enter into a binding
24
25   1
           This deadline is not applicable to pretrial motions in limine. For further information
26   regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.
     2
           “Full authority to settle” means that the individuals at the settlement conference must
27   be authorized to fully explore settlement options and to agree at that time to any settlement
28   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
     648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to

                                                    2
                                                                                 19-cv-01442-MMA-JLB
     Case 3:19-cv-01442-MMA-JLB Document 58 Filed 10/05/20 PageID.405 Page 3 of 3



 1   settlement, as well as the principal attorney(s) responsible for the litigation, must be present
 2   and legally and factually prepared to discuss and resolve the case at the mandatory
 3   settlement conference. In the case of an entity, an authorized representative of the entity
 4   who is not retained outside counsel must be present and must have discretionary authority
 5   to commit the entity to pay an amount up to the amount of the Plaintiff’s prayer (excluding
 6   punitive damages prayers). The purpose of this requirement is to have representatives
 7   present who can settle the case during the course of the conference without consulting a
 8   superior.
 9         Failure to attend the conference or obtain proper excuse will be considered
10   grounds for sanctions.
11         5.     A post-trial settlement conference before a magistrate judge may be held
12   within 30 days of verdict in the case.
13         6.     The dates and times set forth herein will not be modified except for good cause
14   shown.
15         7.     Briefs or memoranda in support of or in opposition to any pending motion
16   must not exceed twenty-five (25) pages in length without leave of a district court judge.
17   No reply memorandum will exceed ten (10) pages without leave of a district court judge.
18   Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
19   and a table of authorities cited.
20         IT IS SO ORDERED.
21   Dated: October 5, 2020
22
23
24
25
26   change the settlement position of a party. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481,
     485–86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference includes that the person’s view of the case may be altered
28   during the face to face conference. Id. at 486. A limited or a sum certain of authority is
     not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001).

                                                    3
                                                                                  19-cv-01442-MMA-JLB
